DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ablation module” in claim 12.
Claims 12-22 are interpreted under 35 USC 112(f) as they recite generic place holder “an ablation module” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Applicant discloses, “[0045] Ablation module 64 can also be configured to monitor and control ablation parameters such as the level and the duration of ablation power (e.g., radio- frequency energy) conveyed to treatment electrode 62. In some exemplary embodiments, treatment electrode 62 can be configured to apply a signal to tissue in heart 26, and/or to measure a certain physiological property (e.g., the local surface electrical potential) at a location in the heart.”
However, this paragraph doesn’t indicate the structure of “ablation module”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation 12-20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Claims 12-22 are interpreted under 35 USC 112(f) as they recite generic place holder “an ablation module” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Applicant discloses, “[0045] Ablation module 64 can also be configured to monitor and control ablation parameters such as the level and the duration of ablation power (e.g., radio- frequency energy) conveyed to treatment electrode 62. In some exemplary embodiments, treatment electrode 62 can be configured to apply a signal to tissue in heart 26, and/or to measure a certain physiological property (e.g., the local surface electrical potential) at a location in the heart.”
However, this paragraph doesn’t indicate the structure of “ablation module”.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 12-13, 7-8, 18-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Heimbecher et al. (US patent Publication: 20140364848, “Heimbecher”) in view of Eichler et al. (US patent publication: 20180070855, ‘Eichler”). 

Regarding claim 12, Heimbecher teaches,  A medical apparatus (Fig. 1) for monitoring a medical procedure, comprising:
a probe; (Fig. 1 catheter with distal end 56)
an ablation module (ablation generator 22) configured to apply energy to the probe that is in contact with tissue in a cavity within a body of a living subject so as to ablate the tissue; (Fig.1 tissue 12 is  in a heart chamber which is claimed cavity.  “[0013] In accordance with another embodiment, an ablation system includes an electroanatomical system and at least one ablation catheter including at least one tracking element configured to be responsive to or cooperate with the electroanatomical system. The system further includes an ablation element coupled to the tip of the ablation catheter and at least a pair of cardiac sensing elements coupled to a distal portion of the ablation catheter with one of the elements disposed within less than about one millimeter (mm) from a proximal edge of ablation element.”…. “[0014] A method of monitoring lesion growth in nominally real-time during a cardiac ablation procedure in accordance with one embodiment of the invention includes the step of simultaneously applying ablation energy to a portion of target tissue via an ablation element coupled to the tip of an elongate ablation catheter”)
a display;  ( Fig. 1 element 24) and
a processor (ECU element 26, “ECU 26 may comprise one or more programmable microprocessors or microcontrollers or may comprise one or more ASICs.”)  configured:
to receive, while the ablation module applies the energy, signals from a location transducer in the probe, which are indicative of a location of the probe in the cavity, (“[0014]….The method further includes the step of applying energy to a subject with an electroanatomical system to or from an electroanatomical transducer element that results in the ability of the electroanatomical system to determine a three-dimensional (3D) orientation or location of the ablation catheter and provide a 3D visualization output signal related to the 3D orientation or location of the ablation catheter.”)
to process the signals so as to derive three-dimensional (3D) location coordinate points corresponding to the location of the probe at a sequence of times during which the energy was applied, (“[0014]…The method further includes the step of applying energy to a subject with an electroanatomical system to or from an electroanatomical transducer element that results in the ability of the electroanatomical system to determine a three-dimensional (3D) orientation or location of the ablation catheter and provide a 3D visualization output signal related to the 3D orientation or location of the ablation catheter.”  As [0092] displays position of ablation catheter 20 over a time, Heimbecher already processed signal data captured from transducer of the catheter over a sequence of time.  “[0092]…. Display system 24 may provide a graphical user interface (GUI) to the clinician. The GUI may include a variety of information including, for example, an image of the geometry of a region of interest in body 14, associated electrophysiology data, graphs illustrating voltage levels over time for various electrodes on catheters 18, 20, and images of catheters 18, 20 and other medical devices and related information indicative of the position of catheters 18, 20 and other devices relative to the region of interest.”)
 and while the ablation module applies the energy, to render to the display a 3D representation of the body cavity, (“[0063] Medical device position and navigation system 16 is provided to determine the position and orientation of medical devices within body 14 such as catheters 18, 20 and may also be used to generate an electrophysiological map of a region of interest. System 16 may display geometries or models of a region of interest in body 14 on a display such as display system 24 along with representations of catheters 18, 20 indicative of the position of catheters 18, 20 relative to the region of interest.”)  and
Though Heimbecher teaches displaying model of the body cavity and also displays the dimensional coordinates of the location of the probe as above but doesn’t expressly teach, to superimpose on the 3D representation visual indicators corresponding to the 3D location coordinate points at the sequence of times together with a linear trace connecting the coordinate points in accordance with the sequence.
However, Eichler teaches, superimpose on a representation visual indicators corresponding to the 3D location coordinate points at the sequence of times together with a linear trace connecting the coordinate points in accordance with the sequence. (Fig. 4C and [0097-0098] discloses that 4621 is a mapping path of tip of catheter within an organ. In mapping path 6621s there are individual locations of the tip of the catheter in a sequence of time. Each point 4621 is shown with dotted circle which is the visual indicator and this visual indicator is superimposed on the image of organ.  Element 4621 is the linear trace of coordinates connecting coordinates of the locations of tip of catheter/probe. “[0097] In procedure 608, a plurality of mapping positions within the tubular organ are acquired by the MPS according to an output of the MPS sensor. The mapping positions are grouped into a respective mapping position group, each mapping position group is associated with a respective point in the cycle of the organ timing signal. With reference to FIGS. 4A, 4B, and 4C, mapping positions 4601, 4602 and 460N (FIG. 4C) are acquired by MPS 402 (FIG. 4A) according to the output of MPS sensor 414 (FIG. 4A). Mapping positions 4601, 4602 and 460N are grouped into respective mapping groups 4421, 4422 and 442N (FIG. 4B), whereby each mapping position group 4421, 4422 and 442N is associated with a respective point (i.e., groups 1 through N illustrated in FIG. 4B) in the cycle of organ timing signal 440 (FIG. 4B).
[0098] In procedure 610, a plurality of mapping position representations of the respective mapping positions are displayed, each superimposed on a respective pre-operational image. With reference to FIGS. 4A and 4C, mapping positions 4601, 4602 and 460N (FIG. 4C) are displayed on display 410 (FIG. 4A) each superimposed (not shown) on respective pre-operational images 4701, 4702 and 470N (FIG. 4C).”)
Heimbecher and Eichler are analogous as they are from the display of medical images.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Heimbecher to have included to superimpose on the 3D representation visual indicators corresponding to the 3D location coordinate points at the sequence of times together with a linear trace connecting the coordinate points in accordance with the sequence  similar to superimposing on a representation visual indicators corresponding to the 3D location coordinate points at the sequence of times together with a linear trace connecting the coordinate points in accordance with the sequence as taught by Eichler.
The motivation for this modification is to provide user or physician the location of catheter movements so that he physician can visualize the correctness of movement of catheter tip and change or modify the path as necessary. 

Claim 1 is directed to a method and its steps are similar in scope and functions of the elements of device of claim 12 and therefore claim 1 is rejected with same rationales as specified in the rejection of claim 12.

 Claim 23 is directed to A computer software product, operated in conjunction with an ablation module configured to apply energy to a probe that is in contact with tissue in a cavity within a body of a living subject so as to ablate the tissue, the product comprising a non-transitory computer-readable medium, in which program instructions are stored, which instructions, when read by a computer, (Heimbecher, “[0094] In accordance with the present teachings, ECU 26 may be configured with programming instructions from a computer program (i.e., software) to implement a method for diagnosis or treatment of tissue 12 cause the computer”)  and its element is similar in scope and functions of the element of the device claim 28 and therefore claim 23 is rejected with same rationales as specified in the rejection of claim 12.

Regarding claims 2 and 13,  Heimbecher as modified by Eichler teaches, wherein the cavity comprises a chamber of a heart. (Heimbecher, Fig.1 tissue 12 is in a heart chamber which is claimed cavity.)  

Regarding claims 7and 18, Heimbecher as modified by Eichler teaches, wherein the visual indicators and visual trace comprise a continuous line that traverses graph locations on the 3D representation corresponding to the sequence of coordinate points. ( Eichler, Fig. 4C (see the middle picture ) and [0097-0098] discloses that 4621 is a mapping path of tip of catheter within an organ. In mapping path 6621s there are individual locations of the tip of the catheter in a sequence of time. Each point 4621 is shown with dotted circle which is the visual indicator and this visual indicator is superimposed on the image of organ.  Element 4621 is the linear trace of coordinates connecting coordinates of the locations of tip of catheter/probe.)

Regarding claims 8 and 19, Heimbecher as modified by Eichler teaches, wherein the visual trace comprises line segments connecting each sequential pair of the visual indicators.( Eichler, Fig. 4C (see the middle picture ) and [0097-0098] discloses that 4621 is a mapping path of tip of catheter within an organ. In mapping path 6621s there are individual locations of the tip of the catheter in a sequence of time. Each point 4621 is shown with dotted circle which is the visual indicator and this visual indicator is superimposed on the image of organ.  Element 4621 is the linear trace of coordinates connecting coordinates of the locations of tip of catheter/probe. Connecting coordinates creates multiple segments that are connects to one another.)


Claim(s) 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heimbecher as modified by Eichler and further in view of  Frisken et al. (US patent Publication: 20090027398, “Frisken”)

Regarding claims 3 and 14, Heimbecher as modified by Eichler doesn’t expressly teach, wherein the processor is further configured to render a bounding sphere having a surface that encloses the visual indicators.
Frisken teaches, a processor is configured to render a bounding sphere having a surface that encloses the visual indicators. (Paragraph 50 defines a sphere as parametric surface and Paragraph [0096] discloses a method for generating a bounding parametric surface based on several 3d points. Visual indicators are the point representation in Fig. 7. “[0050] There are other examples of parametric representations such as: line segments, curves, circles, and rectangles for representing one-dimensional manifolds; triangles, filled ellipses, polygons, and curved patches for representing two-dimensional manifolds; spheres, ellipsoids, super ellipsoids and rectangular solids for representing three-dimensional manifolds; and n-dimensional solids for representing n-dimensional manifolds.”    “[0096] FIGS. 7A-7D illustrate fitting a parametric surface to a set of three-dimensional points. In FIG. 7A, a set of digitized points 702 are provided by the application. A vector distance field can be generated to represent the set of digitized points 702 by first determining a set of triangles 704 that connect the digitized points 702 as illustrated in FIG. 7B and then computing vector distances to the set of triangles 704. Parameters of an initial parametric surface 706 as shown in FIG. 7C can then be adjusted to fit the parametric surface to the set of digitized points using the vector distance field. Alternatively, the vector distance field can be generated by combining vector distances 708 shown in FIG. 7D to the set of digitized points 702.”
 Paragraph [0065] renders estimating curve or bounded parametric surface  in display. ….”[0065] v. Prior to initializing 532 each new curve segment, the method 500 can re-render 540 to a display, store 544 in memory, or transmit over a network 548, the piecewise polynomial estimating curve.”)
Heimbecher as modified by Eichler and Frisken are analogous as they are from the display of medical images.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Heimbecher as modified by Eichler to have included the processor to render a bounding sphere having a surface that encloses the visual indicators as taught by Frisken.
 The motivation for this modification is to provide physician a specific place or area in the display so that user can limit the focus on that area to see the trace of catheter.  

Regarding claims 4 and 15,  Heimbecher as modified by Eichler and Frisken teaches, wherein the bounding sphere comprises a minimal bounding sphere. (Frisken, “[0094] A second step of the second embodiment is to initialize a parametric surface representation to approximate the set of digitized points. There are various approaches for initializing the parametric surface. For example, a user can construct an initial parametric surface composed of a set of coarse surface patches using a drawing application or computer aided design system. As a second example, the parametric surface can be automatically initialized as a minimal bounding sphere surrounding the digitized points.”)


Claim(s) 24-25, 28-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Heimbecher in view of Eichler and Frisken.

Regarding claim 28, Heimbecher teaches,  A medical apparatus (Fig. 1) for monitoring a medical procedure, comprising:
a probe; (Fig. 1 catheter with distal end 56)
 a display;  ( Fig. 1 element 24) and
a processor (ECU element 26, “ECU 26 may comprise one or more programmable microprocessors or microcontrollers or may comprise one or more ASICs.”)  configured:
to receive signals from a location transducer in a probe that is in contact with tissue in a cavity within a body of a living subject, the signals indicative of a location of the probe in the cavity; , (“[0014]….The method further includes the step of applying energy to a subject with an electroanatomical system to or from an electroanatomical transducer element that results in the ability of the electroanatomical system to determine a three-dimensional (3D) orientation or location of the ablation catheter and provide a 3D visualization output signal related to the 3D orientation or location of the ablation catheter.”)
to process the signals so as to derive three-dimensional (3D) location coordinate points corresponding to the location of the probe at a sequence of times, (“[0014]…The method further includes the step of applying energy to a subject with an electroanatomical system to or from an electroanatomical transducer element that results in the ability of the electroanatomical system to determine a three-dimensional (3D) orientation or location of the ablation catheter and provide a 3D visualization output signal related to the 3D orientation or location of the ablation catheter.”  As [0092] displays position of ablation catheter 20 over a time, Heimbecher already processes signal data captured from transducer of the catheter over a sequence of time.  “[0092]…. Display system 24 may provide a graphical user interface (GUI) to the clinician. The GUI may include a variety of information including, for example, an image of the geometry of a region of interest in body 14, associated electrophysiology data, graphs illustrating voltage levels over time for various electrodes on catheters 18, 20, and images of catheters 18, 20 and other medical devices and related information indicative of the position of catheters 18, 20 and other devices relative to the region of interest.”)
and while the probe is in contact with the tissue: to render to the display a 3D representation of the body cavity, (“ [0063] Medical device position and navigation system 16 is provided to determine the position and orientation of medical devices within body 14 such as catheters 18, 20 and may also be used to generate an electrophysiological map of a region of interest. System 16 may display geometries or models of a region of interest in body 14 on a display such as display system 24 along with representations of catheters 18, 20 indicative of the position of catheters 18, 20 relative to the region of interest.”)  
Though Heimbecher teaches displaying model of the body cavity and also displays the dimensional coordinates of the location of the probe as above but doesn’t expressly teach, to superimpose on the 3D representation visual indicators corresponding to the 3D location coordinate points at the sequence of times together with a linear trace connecting the coordinate points in accordance with the sequence, and to render to the display a bounding sphere having a surface that encloses the plurality of visual indicators.
However, Eichler teaches, superimpose on a representation visual indicators corresponding to the 3D location coordinate points at the sequence of times together with a linear trace connecting the coordinate points in accordance with the sequence. (Fig. 4C and [0097-0098] discloses that 4621 is a mapping path of tip of catheter within an organ. In mapping path 6621s are individual locations of the tip of the catheter in a sequence of time. Each point 4621 is shown with dotted circle which is the visual indicator and this visual indicator is superimposed on the image of organ.  Element 4621 is the linear trace of coordinates connecting coordinates of the locations of tip of catheter/probe. “[0097] In procedure 608, a plurality of mapping positions within the tubular organ are acquired by the MPS according to an output of the MPS sensor. The mapping positions are grouped into a respective mapping position group, each mapping position group is associated with a respective point in the cycle of the organ timing signal. With reference to FIGS. 4A, 4B, and 4C, mapping positions 4601, 4602 and 460N (FIG. 4C) are acquired by MPS 402 (FIG. 4A) according to the output of MPS sensor 414 (FIG. 4A). Mapping positions 4601, 4602 and 460N are grouped into respective mapping groups 4421, 4422 and 442N (FIG. 4B), whereby each mapping position group 4421, 4422 and 442N is associated with a respective point (i.e., groups 1 through N illustrated in FIG. 4B) in the cycle of organ timing signal 440 (FIG. 4B).
[0098] In procedure 610, a plurality of mapping position representations of the respective mapping positions are displayed, each superimposed on a respective pre-operational image. With reference to FIGS. 4A and 4C, mapping positions 4601, 4602 and 460N (FIG. 4C) are displayed on display 410 (FIG. 4A) each superimposed (not shown) on respective pre-operational images 4701, 4702 and 470N (FIG. 4C).”)
Heimbecher and Eichler are analogous as they are from the display of medical images.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Heimbecher to have included to superimpose on the 3D representation visual indicators corresponding to the 3D location coordinate points at the sequence of times together with a linear trace connecting the coordinate points in accordance with the sequence  similar to superimposing on a representation visual indicators corresponding to the 3D location coordinate points at the sequence of times together with a linear trace connecting the coordinate points in accordance with the sequence as taught by Eichler.
The motivation for this modification is to provide user or physician the location of catheter movements so that he physician can visualize the correctness of movement of catheter tip and change or modify the path as necessary. 
Heimbecher as modified by Eichler doesn’t expressly teach, to render to the display a bounding sphere having a surface that encloses the visual indicators.
Frisken teaches, to render to the display a bounding sphere having a surface that encloses the plurality of visual indicators.(Paragraph 50 defines a sphere as parametric surface and Paragraph [0096] discloses a method for generating a bounding parametric surface based on several 3d points. Visual indicator are the point representation in Fig. 7. “[0050] There are other examples of parametric representations such as: line segments, curves, circles, and rectangles for representing one-dimensional manifolds; triangles, filled ellipses, polygons, and curved patches for representing two-dimensional manifolds; spheres, ellipsoids, super ellipsoids and rectangular solids for representing three-dimensional manifolds; and n-dimensional solids for representing n-dimensional manifolds.”    “[0096] FIGS. 7A-7D illustrate fitting a parametric surface to a set of three-dimensional points. In FIG. 7A, a set of digitized points 702 are provided by the application. A vector distance field can be generated to represent the set of digitized points 702 by first determining a set of triangles 704 that connect the digitized points 702 as illustrated in FIG. 7B and then computing vector distances to the set of triangles 704. Parameters of an initial parametric surface 706 as shown in FIG. 7C can then be adjusted to fit the parametric surface to the set of digitized points using the vector distance field. Alternatively, the vector distance field can be generated by combining vector distances 708 shown in FIG. 7D to the set of digitized points 702.”
 Paragraph [0065] renders estimating curve or bounded parametric surface  in display. ….”[0065] v. Prior to initializing 532 each new curve segment, the method 500 can re-render 540 to a display, store 544 in memory, or transmit over a network 548, the piecewise polynomial estimating curve.”)
Heimbecher as modified by Eichler and Frisken are analogous as they are from the display of medical images.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Heimbecher as modified by Eichler to render to the display a bounding sphere having a surface that encloses the plurality of visual indicators as taught by Frisken.
 The motivation for this modification is to provide physician a specific place or area in the display so that user can limit the focus on that area to see the trace of catheter.  

Claim 24 is directed to a method and its steps are similar in scope and functions of the element of claim  28 and therefore claim 24 is rejected with same rationales as specified in the rejection of claim 28.

Claim 32 is directed to a computer software product, operated in conjunction with a probe that is in contact with tissue in a cavity within a body of a living subject, the product comprising a non-transitory computer-readable medium, in which program instructions are stored, which instructions, when read by a computer, (Heimbecher, “[0094] In accordance with the present teachings, ECU 26 may be configured with programming instructions from a computer program (i.e., software) to implement a method for diagnosis or treatment of tissue 12 cause the computer”)  and its element is similar in scope and functions of the element of the device claim 28 and therefore claim 32 is rejected with same rationales as specified in the rejection of claim 28.

Regarding claims  25 and 29,  Heimbecher as modified by Eichler and Frisken teaches, wherein the bounding sphere comprises a minimal bounding sphere. (Frisken, “[0094] A second step of the second embodiment is to initialize a parametric surface representation to approximate the set of digitized points. There are various approaches for initializing the parametric surface. For example, a user can construct an initial parametric surface composed of a set of coarse surface patches using a drawing application or computer aided design system. As a second example, the parametric surface can be automatically initialized as a minimal bounding sphere surrounding the digitized points.”)


Claim(s) 5,  16, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Heimbecher as modified by Eichler and Frisken and further in view of Yang et al. ( US patent: 8571351, “Yang”).

Regarding claims  5,  16, 26 and 30,  Heimbecher as modified by Eichler and Frisken  doesn’t expressly teach, compute a weighted average of the 3D location coordinate points, and wherein the processor is configured to render the bounding sphere by centering the bounding sphere at a graph location in the 3D representation corresponding to the weighted average of the 3D location coordinate points. 
However Yang teaches, compute a weighted average of the 3D location coordinate points, and wherein a processor is configured to render the bounding sphere by centering the bounding sphere at a graph location in the 3D representation corresponding to the weighted average of the 3D location coordinate points. (Yang column 23 lines 3-11: “In block 114a, SADU defines a basis of action where the common end point is located at the center of the first point set V.sub.1. Here the center of a point set {right arrow over (p)} is obtained by adding the points' positions and dividing by the total. Alternatively, there are many ways to place the common end point. For example, the center of a point set can be placed at the center of the bounding box of the point set, or obtained by computing a weighted average of the positions of individual points.”)
Yang and Heimbecher as modified by Eichler and Frisken are analogous as they are from the display of medical images.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Heimbecher as modified by Eichler and Frisken to have included the processor to compute a weighted average of the 3D location coordinate points, and wherein a processor is configured to render the bounding sphere by centering the bounding sphere at a graph location in the 3D representation corresponding to the weighted average of the 3D location coordinate points as taught by Yang.
 The motivation for this modification is to provide the most of the points near the center of the sphere for better visibility by the user also to control the importance the 3d points based on user’s choice.  
Claim(s)  11 is rejected under 35 U.S.C. 103 as being unpatentable over Heimbecher as modified by Eichler  and further in view of Iwashita et al. ( US patent publication: 20110046773, “Iwashita”).

Regarding claims 11 Heimbecher as modified by Eichler doesn’t expressly teach, specifying a threshold time period, and wherein upon the sequence of times exceeding the threshold time period, superimposing the visual indicators comprises rendering, to the display, the visual indicators corresponding to the 3D coordinate points during the most recent threshold time period.
However, Iwashita teaches, specifying a threshold time period, and wherein upon the sequence of times exceeding the threshold time period, connecting the visual indicators comprises rendering, to the display, rendering the visual indicators corresponding to the 3D coordinate points during the most recent threshold time period. ([0037]…..“[Step S1] Time information t and positional information about each axis, corresponding to the time information t, are acquired. [Step S2] The three-dimensional coordinates of the tool center point Pe corresponding to the time information t obtained in step S1 are calculated. [Step S3] The path of the tool center point Pe is calculated from its three-dimensional coordinates obtained in step S2 and displayed on the display unit. [Step S4] Whether a `predetermined time` has elapsed or not is decided. If the predetermined time has elapsed, the sequence proceeds to step S5. If not, the sequence proceeds to step S7.” Refer to Fig.6, when the fixed times elapsed in step 4 then step 5 connects visual indicator or 3d points and renders the visual indicator along with connection in step 6.)
Heimbecher as modified by Eichler and Iwashita are analogous as they are from the field of displaying three dimensional points.
Therefore  it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified  Heimbecher as modified by Eichler to have included specifying a threshold time period, and wherein upon the sequence of times exceeding the threshold time period, superimposing the visual indicators comprises rendering, to the display, the visual indicators corresponding to the 3D coordinate points during the most recent threshold time period similar to specifying a threshold time period, and wherein upon the sequence of times exceeding the threshold time period, connecting the visual indicators comprises rendering, to the display, rendering the visual indicators corresponding to the 3D coordinate points during the most recent threshold time period as taught by Iwashita.
The motivation to include the modification is to limit the number of three dimensional points at a time so that the locations can be displayed clearly.


Claim(s)  22 is rejected under 35 U.S.C. 103 as being unpatentable over Heimbecher as modified by Eichler and Frisken and further in view of Iwashita.
Regarding claims 11 Heimbecher as modified by Eichler and Frisken doesn’t expressly teach, specifying a threshold time period, and wherein upon the sequence of times exceeding the threshold time period, superimposing the visual indicators comprises rendering, to the display, the visual indicators corresponding to the 3D coordinate points during the most recent threshold time period.
However, Iwashita teaches, specifying a threshold time period, and wherein upon the sequence of times exceeding the threshold time period, connecting the visual indicators comprises rendering, to the display, rendering the visual indicators corresponding to the 3D coordinate points during the most recent threshold time period. ([0037]…..“[Step S1] Time information t and positional information about each axis, corresponding to the time information t, are acquired. [Step S2] The three-dimensional coordinates of the tool center point Pe corresponding to the time information t obtained in step S1 are calculated. [Step S3] The path of the tool center point Pe is calculated from its three-dimensional coordinates obtained in step S2 and displayed on the display unit. [Step S4] Whether a `predetermined time` has elapsed or not is decided. If the predetermined time has elapsed, the sequence proceeds to step S5. If not, the sequence proceeds to step S7.” Refer to Fig.6, when the fixed times elapsed in step 4 then step 5 connects visual indicator or 3d points and renders the visual indicator along with connection in step 6.)
Frisken and Heimbecher as modified by Eichler and Frisken are analogous as they are from the field of displaying three dimensional points.
Therefore  it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified  Heimbecher as modified by Eichler and Frisken to have included specifying a threshold time period, and wherein upon the sequence of times exceeding the threshold time period, superimposing the visual indicators comprises rendering, to the display, the visual indicators corresponding to the 3D coordinate points during the most recent threshold time period similar to specifying a threshold time period, and wherein upon the sequence of times exceeding the threshold time period, connecting the visual indicators comprises rendering, to the display, rendering the visual indicators corresponding to the 3D coordinate points during the most recent threshold time period as taught by Iwashita.
The motivation to include the modification is to limit the number of three dimensional points at a time so that the locations can be displayed clearly.

Allowable Subject Matter
Claims 6, 9-10, 27 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Claims 6, 27 and 31 are objected to be allowable because the combination of the best available prior arts (Heimbecher, Eichler, and Frisken and Yang ) fails to expressly teach the limitation, comprising “counting, during the sequence of times, respective numbers of instances of each of the 3D location coordinate points, and wherein rendering the bounding sphere comprises centering the bounding sphere at a graph location in the 3D representation corresponding to 3D location point having a highest number of the instances.”

Claim 9 is objected to be allowable because the combination of the best available prior arts (Heimbecher. Eichler, and Frisken and Yang ) fails to expressly teach the limitation, “counting, during the sequence of times, respective numbers of instances of each of the 3D location coordinate points, and wherein superimposing each given visual indicator comprises rendering a given visual indicator using a color based on the respective number of instances of the given visual indicator.”

Claim 10 is objected to be allowable because the combination of available prior arts (Heimbecher. Eichler, and Frisken and Yang ) fails to expressly teach, “specifying a threshold number, and wherein upon detecting that a number of the 3D location coordinate points exceeds the threshold number, superimposing the visual indicators comprises rendering, to the display, the visual indicators corresponding to the threshold number of most recent 3D coordinate points”.

Claims 17, 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 17 is  objected to be allowable because the combination of the best available prior arts (Heimbecher, Eichler, and Frisken and Yang ) fails to expressly teach the limitation, comprising “counting, during the sequence of times, respective numbers of instances of each of the 3D location coordinate points, and wherein rendering the bounding sphere comprises centering the bounding sphere at a graph location in the 3D representation corresponding to 3D location point having a highest number of the instances.”

Claim 20 is objected to be allowable because the combination of the best available prior arts (Heimbecher. Eichler, and Frisken and Yang ) fails to expressly teach the limitation, “counting, during the sequence of times, respective numbers of instances of each of the 3D location coordinate points, and wherein superimposing each given visual indicator comprises rendering a given visual indicator using a color based on the respective number of instances of the given visual indicator.”

Claims 21 is objected to be allowable because the combination of available prior arts (Heimbecher. Eichler, and Frisken and Yang ) fails to expressly teach, “specifying a threshold number, and wherein upon detecting that a number of the 3D location coordinate points exceeds the threshold number, superimposing the visual indicators comprises rendering, to the display, the visual indicators corresponding to the threshold number of most recent 3D coordinate points”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612